Citation Nr: 1739803	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-27 443	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a respiratory disorder, to include COPD or asbestosis as due to asbestos exposure.  

4.  Entitlement to service connection for a skin disorder, to include chloracne as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marines from April 1965 to January 1968.  This included deployment to Vietnam from July 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Detroit, Michigan certified this case to the Board on appeal.  

In this case, the Veteran filed two VA Form 9s, one in June 2010 and a second in July 2010.  On the Veteran's June 2010 substantive appeal, he specified that he wished to perfect all issues on the June 2010 statement of the case for appeal.  On the Veteran's July 2010 VA Form 9, he only discussed hearing loss, tinnitus, and asbestosis.  The Veteran also requested a hearing on his June 2010 substantive appeal, but did not on his July 2010 VA Form 9.  This case was previously before the Board in December 2013.  To resolve this ambiguity in favor of the Veteran, the Board took all four issues on appeal, and remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a Travel Board Hearing.  

In March 2017, the RO notified the Veteran that his hearing was scheduled for May 2017.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).

Although the issues on appeal were characterized by the RO as entitlement to service connection for asbestosis and chloracne, in light of the Veteran's assertions and the evidence of record showing treatment for chronic obstructive pulmonary disease (COPD) and skin lesions, the Board has recharacterized these issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran has consistently submitted his VA treatment records.  The RO also obtained the treatment records on his behalf from the Ann Arbor and Saginaw VA Medical Centers (VAMCs).  Virtual VA includes records from the Ann Arbor VAMC for treatment in September 2009 and October 2009.  However, the Veteran has submitted Ann Arbor VAMC records reflecting treatment more recently than that in November 2009 and December 2009.  Therefore, it would appear that there are outstanding VA treatment records, and remand is required to obtain them.  

The Veteran's service treatment records include audiograms taken at his August 1965 entrance examination and October 1968 separation examination.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  More recently, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, because it is unclear whether the October 1968 separation audiogram's thresholds were recorded using the ASA units or ISO-ANSI units in this case, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  

Converting the Veteran's October 1968 audiogram from ASA to ISO-ANSO is more favorable to his appeal.  Therefore, comparing the August 1965 entrance audiogram to the October 1968 separation audiogram, converting from ASA to ISO-ANSO, reveals: a 30-decibel threshold shift at 500 Hz in the right ear; a 20-decibel threshold shift at 1000 Hz, 2000 Hz, and 3000 Hz in the right ear; a 20-decibel threshold shift at 1000 Hz in the left ear; and a 15-decibel threshold shift at 500 Hz in the left ear.  This evidence of a threshold shift, coupled with the Veteran's lay statements regarding in-service onset for hearing loss and tinnitus on his May 2007 VA Form 21-526, in conjunction with the current diagnosis for hearing loss in the August 2009 Ann Arbor VAMC treatment records trigger a VA examination to determine the nature and etiology of these conditions.  

Regarding the Veteran's service-connection claims for asbestosis and chloracne, the private treatment records reveal October 2001 diagnosis for each condition.  While it remains unclear if the Veteran has had chloracne since his May 2007 claim, the Ann Arbor VAMC treatment records do show lesions on the Veteran's scalp in September 2009 and in his right ear canal in October 2009.  Similarly, his April 2007 Saginaw VAMC treatment records show prescription for an inhaler to treat COPD.  Further, the Veteran claims in-service asbestos exposure onboard the USS Okanogan from Long Beach to Chu Lai in June 1966 and his service in Vietnam confirms exposure to herbicide agents there.  As in his service-connection claims for hearing loss and tinnitus, the Veteran claimed in-service onset for these conditions on his May 2007 VA From 21-526.  Again, this is sufficient to trigger examinations to obtain opinions regarding the nature and etiology of these conditions, and remand is required to provide those examinations.  

While on remand, the AOJ should take the opportunity to contact the Veteran regarding any outstanding private treatment records.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for hearing loss, tinnitus, respiratory disorders, and skin disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The AOJ should obtain any outstanding VA medical records, including records from the Ann Arbor VAMC for treatment since October 2009 and the Saginaw VAMC for treatment since March 2016.

3.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards.  (Because it is not clear in this case whether October 1968 separation audiogram's thresholds were recorded using ASA units or ISO-ANSI units, ambiguity is resolved in the Veteran's favor and dictates that the conversion is necessary.)  

The Veteran has contended that he has bilateral hearing loss and tinnitus that are due to military noise exposure.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right ear hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  

This discussion should include the significance, if any, of a 30-decibel threshold shift at 500 Hz in the right ear; a 20-decibel threshold shift at 1000 Hz, 2000 Hz, and 3000 Hz in the right ear; a 20-decibel threshold shift at 1000 Hz in the left ear; and a 15-decibel threshold shift at 500 Hz in the left ear between the Veteran's August 1965 entrance audiogram and his October 1968 separation audiogram.  This discussion should also include the Veteran's lay statements reporting in-service onset for hearing loss and tinnitus in November 1966 (on his May 2007 VA Form 21-526), and the private treatment records reflecting noise induced hearing loss as early as October 2001.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

Specifically, the VA examiner should note the Veteran's October 2001 diagnosis for asbestosis by Dr. RMK, Sparrow Occupational Health Services.  The Saginaw VAMC treatment records further include June 2008 pulmonary function testing, and list October 2006 diagnosis for COPD.  

The examiner should also note the Veteran's contentions as asserted in his May 2007 claim and July 2010 substantive appeal as to his in-service exposure to asbestos as a passenger onboard the USS Okanogan travelling from Long Beach to Chu Lai in June 1966.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all respiratory disorders that have been present at any point since the Veteran filed his May 2007 claim or in close proximity thereto.  

For each diagnosis identified, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current respiratory disorders are causally or etiologically related to his military service, including any asbestos or herbicide exposure.  

It should be noted that the Veteran has been found to have service within the Republic of Vietnam, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any dermatological disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

Specifically, the VA examiner should note the Veteran's October 2001 diagnosis for chloracne by Dr. RMK, Sparrow Occupational Health Services.  The Ann Arbor VAMC treatment records further show lesions on the scalp in September 2009 and in the right ear canal in October 2009.  

The examiner should identify all dermatological disorders that have been present at any point since the Veteran filed his May 2007 claim or in close proximity thereto.  

For each diagnosis identified, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current dermatological disorders are causally or etiologically related to his military service, including any herbicide exposure.  

It should be noted that the Veteran has been found to have service within the Republic of Vietnam, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

